EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Benjamin Imhoff on 4/5/22.
The application has been amended as follows:
Claim 1 Line 4 delete “wrap” and substitute --warp--
Claim 1 Line 5 delete “wrap” and substitute --warp--
Claim 1 Line 7 delete “wrap” and substitute --warp--
Claim 1 Line 9 delete “wrap” and substitute --warp--
Claim 12 Line 4 before “device” delete “a” and substitute --the--
Claim 12 Line 5 delete “wrap” and substitute --warp--
Claim 12 Line 9 delete “wrap” and substitute --warp--
Abstract Line 2 delete “wrap” and substitute --warp--
		Claims 1-22 are allowed over the art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses wherein a first element is rotatable at its ends, specifically the first element rotates to establish a contact between said first and second sensing elements in conjunction with the rest of the structural limitations as set forth in the independent claim.  The use of drop wires is known in the art of yarn breakage sensing devices in weaving machines but the structures utilizing the drop wire to indicate yarn breakage, specifically that the first element rotates, and rotates to establish contact between first and second sensing elements to indicate yarn breakage as claimed by the applicant is novel.  Specifically, prior art Dickerson discloses a drop wire (rods 22) , a first element (bridge 21) with a first sensing element (switch 50), duplicable to teach a second element with a second sensing element as recited in the application.  Prior art Smith  also discloses drop wire (18) with a first element (drop wire switch support 28) with a first sensing element (magnet 52), duplicable to teach a second element with a second sensing element.  However, none of the prior art discloses, teaches, or suggests that the first element rotates at its ends, specifically to establish a contact between said first and second sensing elements.  To modify the prior art to be able to rotate the first element to bring into contact the first and second sensing elements as recited in the current application would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732